Title: To Benjamin Franklin from the Comte de Monet, 3 August 1783
From: Monet, Jean-Antoine, comte de
To: Franklin, Benjamin


          
            Monsieur
            Le 3 aoust 1783
          
          Vous avez prevenu le dessein ou j’etois d’aller vous prier, Monsieur, de me mettre à
            portée de mettre sous les yeux de sa majesté le roy de Pologne un exemplaire des
            constitutions des treize etats unis de l’amérique en m’envoyant celui dont j’ai
            l’honneur de vous accuser la réception et en y en joignant un pour moy. Cette attention
            obligeante, et la part que toute l’Europe sait que vous avez eue à rendre la liberté à
            votre patrie et à la formation d’une république fédérative dont vos successeurs
            sentiront encore mieux tous les avantages, doit ajouter mon estime et ma reconnoissance
            au plaisir que j’ai eu dès longtemps de faire connoissance avec vous. Je ne doute pas
            que Sa Majesté le roy de Pologne ne soit sensible à cette attention et ne m’ordonne de
            vous le témoigner. En attendant je saisis avec empressement l’occasion de vous assurer
            que personne n’est avec plus d’estime et de consideration
            que moy Monsieur Votre très humble et très obéissant serviteur
          
            Le General Comte
              DE
              Monet
            Rue de Bellefonds Barriere Cadet
          
         
          Notation: le Cte. de Monet. 3 Août
            1783.—
        